Citation Nr: 1502174	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for status post residuals of a left knee menisectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and L.G. 


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to December 1957.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2011.  In May 2012, the Board issued a decision that denied the claim of entitlement to service connection for status post residuals of a left knee menisectomy.  In June 2014, the Board vacated the portion of the May 2012 Board decision that denied the claim of entitlement to service connection for status post residuals of a left knee menisectomy.  The Veteran testified at another video conference hearing before the undersigned Veterans Law Judge in October 2014. The hearing transcripts have been associated with the claims file.  

The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the Virtual VA electronic files.  Additional evidence consisting of an October 2014 private treatment report, has been added without a waiver of agency of original jurisdiction (AOJ) review.  However, as the Board herein grants the Veteran's claim for service connection, which is fully favorable, no prejudice results to him in the Board considering such evidence in the first instance. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a current disability of left knee medial compartment degenerative joint disease.

2.  The Veteran injured his left knee in service.

3.  The evidence of record is in equipoise as to whether the claimed status post residuals of a left knee menisectomy are etiologically related to active service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, status post residuals of a left knee menisectomy were incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  VCAA notice applies to all five elements of a service connection claim, including (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants the Veteran's claim of entitlement to service connection for a left knee disorder.  As such, no discussion of VA's duty to notify and to assist is necessary. 

Service Connection Law and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran asserts that his current left knee disability is related to service.  

In various lay statements and during his Board hearing, the Veteran described a left knee injury in service, when he collided into another vehicle while traveling on a highway in 1957.  In a March 2007 statement, the Veteran reported that he struck his knee into the dashboard of his vehicle, was hospitalized overnight for observation and was put on limited duty.  During a March 2007 VA examination and a Board hearing, the Veteran noted that he reinjured his knee while playing basketball in 1958 and had surgery for torn cartilage in the left knee in 1958.  The Veteran indicated that private treatment records dated in 1958 were no longer available.  In a July 2009 statement, the Veteran indicated that the surgeon advised him that the knee bone and meniscus/cartilage had recently been damaged by a blow to the open joint, and that he would suffer more difficulty in the future.  During his Board hearings, the Veteran contended that his initial injury in service weakened the left knee.  Although, there were no further complaints noted following his 1956 injury prior to the 1958 injury, the Veteran testified that he had aches in left knee subsequent to service.  He stated that after service, his knee would ache and feel strange if he would exercise heavily.  He further stated that the surgeon had made him aware of a previous injury to the knee which caused his final injury to materialize.  The Veteran's friend, L.G. provided testimony noting that the Veteran's knee was symptomatic when they were working together in the late 1970s.  

Service treatment records show that the Veteran injured his knee in an automobile accident in August 1956.  The Veteran struck the rear of another car which had driven suddenly in his path.  The Veteran was taken to the hospital for observation and for x-rays of the left knee.  He was diagnosed with a sprain of the left knee joint and was released from the hospital the next day.  No further knee complaints were noted in the service treatment records and chronic residuals were not noted at the time of the Veteran's November 1957 separation examination. 

A March 2007 VA examination included a review of the claims file.  The VA examiner noted the Veteran's history of left knee surgery in 1958.  He interviewed the Veteran and a history of left knee treatment was described in detail.  The VA examiner noted that the Veteran was treated in service for a left knee injury in 1956, with no further encounters pertaining to left knee symptoms in service or on separation.  Following service, in 1958, while the Veteran was playing basketball, he "came down hard" on the left knee and it was painful and locked.  He was evaluated and was told he had torn cartilage and underwent a medial meniscal repair, or possibly a menisectomy.  The Veteran reported having residual problems following that.  A physical examination was completed.  The Veteran had a well healed surgical incisional scar on the medial aspect of the left knee.  He had tenderness to palpation of the medial joint line.  The Veteran had full range of motion in the left knee without pain, and there was no evidence of instability.  X-rays of the left knee taken at the time of the VA examination were normal.  The Veteran was diagnosed with internal derangement of the left knee status post menisectomy in 1958.

Based on a review of the record, the VA examiner found that the Veteran had a minor left knee injury in service in 1956.  He was evaluated with negative x-rays at that time and was treated with crutches.  There were no further complaints of knee symptoms during service or on the Veteran's separation examination.  Following service, the Veteran severely injured his left knee playing basketball, in which he stated he tore the medial meniscus and required a menisectomy.  Because treatment records pertaining to the Veteran's post-service injury and surgical report were not available, the VA examiner stated that he could not speculate as to any causal association between the Veteran's current knee condition and the apparently minor knee injury that occurred while he was in service. 

The Veteran has described a left knee injury in service, and he described post-service left knee injury in 1958 which culminated in surgery to the left knee.  The Board finds that the Veteran is competent to describe a left knee injury and treatment for such in service, and subsequent to service.  The Board finds that the Veteran's reports are credible; however, the Board notes that the Veteran incorrectly identified the date of his initial injury as occurring in 1957.  Service treatment records show that the Veteran injured his knee in August 1956. 

The Veteran has also submitted several statements indicating that that he had weakened his left knee or damaged cartilage in his knee at the time of his initial in-service injury and he contends that this led to his post-service injury.  According to an October 2014 private treatment report, the Veteran is currently diagnosed with left knee medial compartment degenerative joint disease related to previous injuries and menisectomy.  The private examiner, C. G., M.D., recounted the Veteran's history of injuries in 1956 and 1958, the 1958 surgery, and long history of pain in the knee.  The private examiner physically examined the Veteran and reviewed imaging studies.  The private examiner opined that there is a high probability that his current symptoms are related to his initial injury in service as well as the injury when he was playing basketball in 1958.  He further stated that given what the Veteran's previous surgery was and the fact that he has had pain in the medial side of his knee ever since that time, there is probability that these are all related.

Based upon the evidentiary record, the Board finds that service connection for a status post residuals of a left knee menisectomy is warranted.  While the March 2007 VA examiner stated that he could not speculate as to any causal association between the Veteran's current knee condition and the apparently minor knee injury that occurred while he was in service; the private physician, C. G., M. D., indicated that there is a high probability that the Veteran's current symptoms are related to his initial in-service injury.  The Veteran's in-service injury is documented.  Service treatment records show a diagnosis of left knee strain in service; and there was no indication of damage to the cartilage at the time of the Veteran's initial injury or at the time of his separation from service over one year after his initial knee injury.  Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's status post residuals of a left knee menisectomy is etiologically related to service.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for status post residuals of a left knee menisectomy is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for status post residuals of a left knee menisectomy is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


